Citation Nr: 1612224	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  05-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a joint disorder, to include arthritis, inflammation of the joints, and osteoporosis, to include as secondary to service-connected Crohn's disease.

2. Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Her Spouse




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1978 to June 1995.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In September 2015, the Board remanded the claims for additional development and adjudicative action. 

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in November 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to an increased rating for the Veteran's service-connected Crohn's disease has been raised by the record in a September 2010 Report of Contact and a February 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). THIS MATTER HAS BEEN REFERRED TO THE RO BY THE BOARD IN APRIL 2011 AND JULY 2012 and must be adjudicated. Additionally, the issue of entitlement to service connection for scars status post-surgery, as secondary to service-connected Crohn's has been raised by the record in a September 2010 Report of Contact, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming that her joint disorder, including arthritis, inflammation, and pain are related to her service-connected Crohn's disease. The Veteran submitted a claim for an increased rating for her service-connected Crohn's disease in September 2010, but the claim has not been adjudicated. The Veteran's claims for a joint disorder and for a TDIU are inextricably intertwined with her claim for an increased rating for her service-connected Crohn's disease and her claim that her joint disorders are connected to her service-connected Crohn's disease. The claims currently before the Board cannot be adjudicated until the RO adjudicates the Veteran's claim for an increased disability rating for her service-connected Crohn's disease. 

Further medical development is required and the case is REMANDED for the following action:

1. Adjudicate the Veteran's INEXTRICABLY INTERTWINED claim for an increased disability rating for her service-connected Crohn's disease, to include the issues of temporary total ratings for the Veteran's claimed hospitalizations due to her service-connected Crohn's disease. 

2. Obtain the Veteran's updated VA treatment records and private treatment records and associate them with her claims file. Provide the Veteran with any authorizations necessary in order to obtain her private treatment records. 



3. After the Veteran's claim for an increased disability rating is adjudicated by the RO, the Veteran should be scheduled for a VA medical examination to determine whether her current joint disorder is related to her active military service or was CAUSED by or AGGRAVATED (permanently worsened) by her service-connected Crohn's disease or medications used to treat her service-connected Crohn's disease. 

The electronic folder, and a copy of this remand and all treatment records in both the Veteran's VBMS and Virtual VA claims file, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*The Veteran's May 2001 private treatment record shows that he Veteran was having six bowel movements before noon. She was taking Azulfidine two tablets four times a day. 

*The Veteran's private treating physician, Dr. L.S., opined that, due to the Veteran's service-connected Crohn's disease, the Veteran is unable to secure and/or follow any substantial or gainful employment.

*Various treatment records indicate that the Veteran was prescribed Prednisone for joint pain until 2010.

*In the Veteran's January 2016 statement, she alleges that her joint problems include osteoporosis and arthritis. She also alleges that her Crohn's disease necessitated several hospitalizations and rounds of prednisone and trigger point injections. She alleges that the prednisone caused her joint problems.

*The Veteran's private treatment records from 2014-2015 show multiple treatments for Crohn's disease, including taking prednisone daily.

*The Veteran's private treating physician, Dr. L.S., stated in May 2015 that the Veteran had previously taken prednisone for her service-connected Crohn's disease. Dr. L.S. stated that it is well known that prednisone can cause osteoporosis. Dr. L.S. also stated that Crohn's disease can cause severe symptoms, including inflammation of the joints. 

The examiner is asked to provide an opinion as to whether the Veteran has any current joint disorder. If the Veteran is diagnosed with a current joint disorder, is it related to the Veteran's active service? If not, was the Veteran's current joint disorder caused by or permanently worsened by her service-connected Crohn's disease, including medications used to treat her service-connected Crohn's disease?

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts 


have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. Ensure that all of the above development has been fully completed and conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims (including the TDIU claim), considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






